Case 1:14-bk-10693-MT           Doc 149 Filed 05/16/19 Entered 05/16/19 07:32:27                      Desc
                                  Main Document Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                           SAN FERNANDO VALLEY DIVISION DIVISION


IN RE:                                                       CASE NO. 1:14-bk-10693-MT
                                                             CHAPTER 13
Jane Onssy Anis Shaw
                                                             JUDGE MAUREEN TIGHE

           DEBTOR                                            NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Elizabeth F. Rojas
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: Wells Fargo Bank, N.A.



Final Cure Amount

Trustee Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

       1    4481                                 $0.00               $46,982.99          $46,982.99

Total Amount Paid by Trustee                                                             $46,982.99


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

         Through the Chapter 13 Conduit                     X    Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 1:14-bk-10693-MT          Doc 149 Filed 05/16/19 Entered 05/16/19 07:32:27                    Desc
                                 Main Document Page 2 of 2


                                                                         CASE NO. 1:14-bk-10693-MT


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 16th day of May, 2019.


Jane Onssy Anis Shaw, 1926 Seasons Street, Simi Valley, CA 93065


ELECTRONIC SERIVCE - Simon Resnik Hayes Trust Account, Simon Resnik Hayes, 21241 Ventura
Blvd., #253, Woodland Hills, CA 91364


Wells Fargo Bank, N.A., Attention: Payment Processing / MAC #X2302-04C, 1 Home Campus, Des
Moines, IA 50328


ELECTRONIC SERVICE - United States Trustee


Date: May 16, 2019                                           /s/ Elizabeth F. Rojas
                                                             Elizabeth F. Rojas
                                                             Chapter 13 Trustee
                                                             15260 Ventura Blvd.
                                                             Suite 710
                                                             Sherman Oaks, CA 91403
